Case 2:21-mc-00061-MTP Document 7 Filed 04/27/21 Page 1 of 2

  

AO 442 (Rev. 11/11) Arrest Warrant SOUTHERN Dieta

 
 

 

    
 

FILED”
UNITED STATES DISTRICT COURT] | App 5% N01
for the —

  

Southern District of Mississippi

United States of America

 

v. )
In the Matter of the Extradition of ) Case No, 2:21mc61-MTP

William Lyle Johnson )

)

)

— a ee = )

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

 

 

(name of person to be arrested) — (William Lyle Johnson
who is accused of an offense or violation based on the following document filed with the court:

 

 

we
1 Indictment O Superseding Indictment 1 Information © Superseding Information @ Complaint
)
O Probation Violation Petition C Supervised Release Violation Petition (Violation Notice © Order of the Court

This offense is briefly described as follows:

Pursuant to 18 U.S.C. § 3184, being a fugitive from the Netherlands, which has requested arrest, under the
U.S.-Netherlands extradition treaty, for (preparation of) murder; (preparation of) aggravated manslaughter; (preparation of)
manslaughter; (preparation of) premeditated grievous bodily injury; (preparation of) grievous bodily injury; (preparation of)
premeditated physical abuse (all resulting in death); incitement/accessory to all of the same; (preparation of) extortion &
(preparation of) attempted extortion, both resulting in death; intentional deprivation of liberty; and threat of a criminal
offense, all in violation of Dutch law.

oa: Alpen 26, 202/ ke |

 

Issuing officer’s signature

City and state: _ Hattiesburg, Mississippi __ ____ Hon. Michael T. Parker, U.S. Magistrate Judge

 

 

Printed name and title

 

Return

 

This warrant was received on (date) 0 (2% | 292 and the person was arrested on (date) _ 04 | 22 |zoz\
at (city and state) Sake eS Ca, MS | __ ip

Date: 04( 27 Lot oe PO ee

Arresting officer's signature

_Besoa Morovetl  Specral Maen

Printed name aia title

 

 

 

 
 

 

ty

 

ate PG

t *,
PP ra rep pr eer”

 

Case 2:21-mc-00061-MTP ‘Document 7 Filed 04/27/21 Page 2 of 2

   

     

     

 

 

 

   

 

 

 

gona on ee Lo “s
eo ad - 1 yor ef .
! “tt
' |
if
4 wore $ GED -
' tebe ts we : :
bats
ron ae :
i ge fd re ‘ :
, * ot wt i i ‘ byte ed ' t
bras . tae
4 ware uM

tou hi ! fat i ; >

he vs fi i 1 ' 3

on be ait 4 ’

’ . , ‘ - i
‘ . eo ih ia Pore :
te de
ye a ,

 

C - - . > te

a, © -. ar : wa

“sr, My. Keene we : ‘
aT OLS

 

 

 

aay ~ _ . re : ae we
. : “i bey
bare tae i 7 Ge pa LS } tad pour
A
og,
7
a wee - '
a on wee: Goce:
peal
Jd my

 

 

 

   

 

 

 
